DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to the Application filed on 3/26/2020. 

Allowable Subject Matter
3. 	Claims 1-20 are allowed. 
4. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Bühler (US PG Pub 2014/275392 A1) as listed on the IDS dated 6/12/2020.

           Summary of Claim 1: 
 A moulding material comprising:  
at least 50 wt% of a combination of following constituents: 
a) 80 to 95 parts, by mass of a polyamide component, comprising: 
a1) 70 to 100 parts by wt of a polyamide composed of monomer units from bis(4-aminocyclohexyl)methane and a linear dicarboxylic acid having X carbon atoms (PA PACMX), wherein X = 8 to 18 and 
a2) 0 to 30 parts by wt of a linear aliphatic polyamide, having on average 8 to 12 carbon atoms in a monomer unit, wherein a1) and a2) sum to parts by wt, 
b) 4 to 19 parts by mass of a core-shell impact modifier, which comprises the following: 
b1) a core which comprises 60 to 100 wt% of a butadiene unit and 0 to 40 wt% of a styrene unit, wherein the core makes up 60 to 95 wt% of the core-shell impact modifier; and 
b2) a shell which comprises 80 to 100 wt% of a methyl methacrylate unit and 0 to 20 wt% of a modifying monomer unit, wherein the shell makes up 5 to 40 wt% of the core-shell impact modifier, and 
c) 1 to 5 parts by mass of a functionalized styrene- ethylene/butylene-styrene block copolymer as an impact modifier, wherein the parts by mass of a), b), and c) sum to 100.


	Bühler teaches a polyamide moulding compound comprising 82 to 96% by weight of at least one polyamide selected from a polyamide (PA PACM12, PA PACM10, PA PACM14) made of bis(3-methyl-4-aminocyclohexyl) methane wherein the moulding compound comprises 4 to 18 wt% of an impact modifier which is a functionalized styrene-ethylene/butylene-styrene block copolymer and 10 wt% of a core-shell polymer having butadiene/styrene/methylmethacrylate copolymer as the core and polymethylmethacrylate or polystyrene as the shell (Claim 1, Tables 2 and 4).    
Bühler does not teach or fairly suggest the claimed molding material, wherein the molding material comprises, in particular, the claimed amounts of the b1) and b2) core-shell impact modifier. Bühler is further silent on the core-shell impact modifier b) in combination with the functionalized styrene-ethylene/butylene-styrene block copolymer impact modifier c). Applicant demonstrated molding materials made with this particular combination of b) and c) results in an unexpected improvement in impact strength of the polyamide molding material without significantly lowering the transparency (Table 1 in the instant specification). 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763